Citation Nr: 0105719	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  00-03 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for urticaria, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1989 to 
September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision in 
which the RO denied increased rating for urticaria.  The 
veteran filed a timely notice of disagreement and his appeal 
has been perfected to the Board.

The Board notes that the veteran did not report for a 
scheduled RO hearing, and he did not request a timely 
postponement.  The Board will therefore proceed to review the 
issue on appeal.  See 38 C.F.R. §  20.702(d) (2000).


REMAND

The veteran and his representative contend that the veteran's 
urticaria is more disabling than currently evaluated and 
warrants a rating in excess of 20 percent.

In August 1995, the RO evaluated the veteran's urticaria 
disability as 20 percent disabling, rated analogous to 
angioneurotic edema under 38 C.F.R. § 4.104, Diagnostic Code 
7118.  Under the same regulation, the RO reevaluated the 
veteran's urticaria in October 1997 as 20 percent disabling.

The Board notes that, subsequent to the October 1997 RO 
decision, there is no evidence of record that the veteran was 
afforded a dermatological VA examination.  The Board further 
notes that there are no current dermatological treatment 
records in the claims folder.  Clinical discharge 
instructions and reports provided by the veteran indicate 
that he has received recent treatment from physicians at the 
St. Joseph's Hospital, the Buffalo Amherst Allergy 
Association, and the Highgate Medical Group.  Treatment 
records from these identified treatment sources have not been 
obtained for association with the claims folder.  

In support of his claim, the veteran has submitted 
documentation from his employer which reflects disciplinary 
action for excessive use of sick leave.  The extent to which 
the veteran used sick leave on account of his service-
connected skin disorder is unknown.  Further clarification 
from the veteran's employer would be beneficial.  In this 
regard, arguments have been advanced which may be construed 
as a request for extraschedular consideration, in light of 
the alleged excessive interference with employment.  While 
the statement of the case cites to the provisions of 
38 C.F.R. § 3.321(b)(1), there is no indication in the file 
that the RO has considered whether referral to VA's Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, is warranted.  Such should be undertaken.

Following a complete review of the claims folder, the Board 
finds that further development is warranted to comply with 
the provisions of the Veterans Claims Assistance Act of 2000.  
The Veterans Claims Assistance Act of 2000 provides, in 
pertinent part, that a VA examination is necessary when there 
is insufficient medical evidence to decide a claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A); see also Green v. Derwinski, 1 Vet. App. 
121 (1991).  Furthermore, VA must make reasonable efforts to 
obtain records (including private records) that the claimant 
sufficiently identifies.  Veterans Claims Assistance Act of 
2000, 114 Stat. at 2097-98.

As noted above, a contemporaneous VA medical examination 
pursuant to the veteran's increased rating claim has not been 
conducted.  In addition, treatment records have been 
identified and not yet associated with the claims folder.

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2000).  

Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2000) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

Based on the foregoing, the case is hereby REMANDED to the RO 
for the following action:

1.  The RO should obtain and associate 
with the claims file all pertinent 
treatment records related to the 
veteran's urticaria, to include records 
from St. Joseph's Hospital, the Buffalo 
Amherst Allergy Association, and the 
Highgate Medical Group.  In addition, 
after securing any necessary release, the 
RO should attempt to obtain copies of all 
pertinent medical records from any other 
source(s) or facility(ies) identified by 
the veteran.  If any requested records 
are unavailable, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the veteran's claims file, 
and the veteran and his representative so 
notified.

2.  To the extent possible, the veteran 
should provide documentation from his 
employer, or other appropriate source, 
which reflects the reason(s) for his use 
of sick leave during the past few years.

3.  After associating with the claims 
file all available records received 
pursuant to the development requested 
above, the RO should schedule the veteran 
for a VA dermatological examination to 
determine the nature and severity of the 
veteran's urticaria.  The claims folder, 
along with a complete copy of this 
REMAND, must be made available to and be 
reviewed by the examining physician in 
connection with the examination.  All 
appropriate tests and studies should be 
conducted and all clinical findings 
should be reported in detail.  The 
examiner must render specific findings as 
to whether the veteran's urticaria is 
manifested by attacks without laryngeal 
involvement lasting one to seven days or 
longer and occurring more than eight 
times a year, or attacks with laryngeal 
involvement of any duration occurring 
more than twice a year.  All examination 
findings, along with the complete 
rationale for each opinion expressed, 
should be set forth in a typewritten 
report.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
folder and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 has been completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

6.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
readjudicate the veteran's increased 
rating claim in light of all applicable 
evidence and pertinent legal authority 
to include consideration of all 
potentially applicable diagnostic codes 
and the recently amended/added statutory 
provisions pertaining to VA's duty to 
assist/notify a claimant.  Included 
should be a determination of whether 
referral to the appropriate VA officials 
for consideration of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) is 
warranted.  In the event the veteran 
fails to report for scheduled VA 
examination, action should be taken in 
compliance with 38 C.F.R. § 3.655.  The 
RO must provide adequate reasons and 
bases for all of its determinations, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that are noted in this 
REMAND.

7.  Unless the benefits sought are 
granted to the veteran's satisfaction, 
both the veteran and his representative 
should be provided with an SSOC and 
given the opportunity to respond within 
the applicable time before the case is 
returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).



